EXHIBIT 10.18

 

Schedule to Exhibit 10.18

 

There are 26 management agreements with Sonesta International Hotels Corporation
for limited service hotels, a representative form of which is filed herewith. 
The other 25 management agreements, with the respective parties and applicable
to the respective hotels listed below, are substantially identical in all
material respects to the representative form of management agreement filed
herewith.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Owner

 

Hotel

 

Landlord

 

Date of
Agreement

 

Effective Date

 

Invested
Capital Amount

 

Section 2.02(1)
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Burlington

11 Old Concord Road

Burlington, MA

 

HPT IHG-2 Properties Trust

 

June 12, 2012

 

June 12, 2012

 

$

       18,240,000

 

January 31, 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Orlando
8480 International Drive
Orlando, FL

 

HPT IHG-2 Properties Trust

 

July 6, 2012

 

July 9, 2012

 

$

       7,900,000 

 

January 31, 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Andover
4 Technology Drive
Andover, MA

 

HPT IHG-2 Properties Trust

 

July 25, 2012

 

July 25, 2012

 

$

     17,100,000 

 

January 31, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Parsippany
61 Interpace Parkway
Parsippany, NJ

 

HPT IHG-2 Properties Trust

 

July 30, 2012

 

July 30, 2012

 

$

     22,312,500 

 

January 1, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Somerset
260 Davidson Avenue
Somerset, NJ

 

HPT IHG-2 Properties Trust

 

July 30, 2012

 

August 1, 2012

 

$

       7,200,000 

 

January 1, 2016

 

 

 





--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Owner

 

Hotel

 

Landlord

 

Date of
Agreement

 

Effective Date

 

Invested
Capital Amount

 

Section 2.02(1)
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Princeton
4375 U.S. Route 1 South
Princeton, NJ

 

HPT IHG-2 Properties Trust

 

July 30, 2012

 

August 3, 2012

 

$

       5,810,000 

 

January 1, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Malvern
20 Morehall Road
Malvern, PA

 

HPT IHG-2 Properties Trust

 

July 27, 2012

 

August 6, 2012

 

$

     17,398,113 

 

January 1, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Dublin
435 Metro Place South
Dublin, OH

 

HPTMI Properties Trust

 

August 6, 2012

 

August 11, 2012

 

$

       6,750,000 

 

January 1, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Flagstaff
3440 Country Club Drive
Flagstaff, AZ

 

HPTMI Properties Trust

 

August 6, 2012

 

August 11, 2012

 

$

       5,625,000 

 

January 1, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Houston
5190 Hidalgo Street

Houston, TX

 

HPT IHG-2 Properties Trust

 

August 6, 2012

 

August 13, 2012

 

$

     10,260,000 

 

January 1, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Columbia
8844 Columbia 100 Parkway
Columbia, MD

 

HPT IHG-2 Properties Trust

 

August 6, 2012

 

August 14, 2012

 

$

     12,540,000 

 

January 1, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Charlotte
7925 Forest Pine Drive
Charlotte, NC

 

HPT IHG-2 Properties Trust

 

August 6, 2012

 

August 16, 2012

 

$

       6,810,000 

 

January 1, 2016

 

 

 

 





--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Owner

 

Hotel

 

Landlord

 

Date of
Agreement

 

Effective   Date

 

Invested
Capital Amount

 

Section 2.02(1)
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites St. Louis
1855 Craigshire Road
St. Louis, MO

 

HPT IHG-2 Properties Trust

 

August 6, 2012

 

August 22, 2012

 

$

        3,780,000

 

January 1, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta Fort Lauderdale
999 North Fort Lauderdale Beach Boulevard
Fort Lauderdale, FL

 

HPT IHG-2 Properties Trust

 

May 30, 2014

 

May 30, 2014

 

$

     65,000,000 

 

January 1, 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Tucson

6477 East Speedway Boulevard

Tucson, AZ

 

HPT IHG-2 Properties Trust

 

July 23, 2015

 

July 23, 2015

 

$

       5,500,000 

 

January 1, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Colorado Springs

3880 North Academy Boulevard

Colorado Springs, CO

 

HPT IHG-2 Properties Trust

 

July 23, 2015

 

July 23, 2015

 

$

       6,250,000 

 

January 1, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Minneapolis

3040 Eagandale Place

Eagan, MN

 

HPT IHG-2 Properties Trust

 

July 23, 2015

 

July 23, 2015

 

$

     11,500,000 

 

January 1, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Omaha

6990 Dodge Street

Omaha, NE

 

HPT IHG-2 Properties Trust

 

July 23, 2015

 

July 23, 2015

 

$

       6,000,000 

 

January 1, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Princeton

4225 US Highway 1

South Brunswick – Princeton, NJ

 

HPT IHG-2 Properties Trust

 

July 23, 2015

 

July 23, 2015

 

$

     13,500,000 

 

January 1, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Somers Point

900 Mays Landing Road

Somers Point, NJ

 

HPT IHG-2 Properties Trust

 

July 23, 2015

 

July 23, 2015

 

$

       8,750,000 

 

January 1, 2019

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Owner

 

Hotel

 

Landlord

 

Date of
Agreement

 

Effective  Date

 

Invested
Capital Amount

 

Section 2.02(1)
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Cincinnati

2670 Kemper Road

Sharonville, OH

 

HPT IHG-2 Properties Trust

 

July 23, 2015

 

July 23, 2015

 

$

       8,750,000 

 

January 1, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Oklahoma City

4361 West Reno Avenue

Oklahoma City, OK

 

HPT IHG-2 Properties Trust

 

July 23, 2015

 

July 23, 2015

 

$

     13,250,000 

 

January 1, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Burlington

35 Hurricane Lane

Williston, VT

 

HPT IHG-2 Properties Trust

 

July 23, 2015

 

July 23, 2015

 

$

     11,500,000 

 

January 1, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Cleveland Airport

1725 Rosbough Drive

Middleburg Heights, OH

 

HPT IHG-2 Properties Trust

 

February 1, 2016

 

February 1, 2016

 

$

       7,200,000

 

January 1, 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Westlake

30100 Clemens Road

Westlake, OH

 

HPT IHG-2 Properties Trust

 

February 1, 2016

 

February 1, 2016

 

$

       4,800,000

 

January 1, 2020

 



--------------------------------------------------------------------------------